Title: From Abigail Smith Adams to Harriet Welsh, 30 January 1818
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					January 30, 1818
				
				I received the articles this morning cloth Nankeen Ribbon Letter covers &c altho the Gospel declares man & wife to be one, the Law of congress will not allow me that priviledge and my name upon a package or Letter Subjects me to postage—in future by post, let my good mans priviledge cover mine—I Send you my last Letter—what would have been Said in my day if Such Etiquette had been establishd? the cry of monarchy would have resounded from Gergia to maine—I should not have ventured upon such Steps yet there was no other way to bring order out of confusion after the medly of Liberty and Equality which was the order of the day in mr Jeffersons time—and practised by mrs Madison after wardsThe drawing Room in future will be what it formerly was; but with more stile and ceremony. I found Niles Register with the drawing Room article—and have attackd him upon It, in a Letter which I hope he will print—his correspondent was not correct correct.I will send my Letters to Caroline with restrictions they are too free for to be seen & known to be hers—mrs A’s—will you be so good as to get me  yd of the Bambazet like the pattern; enclosed, are Six dollars? I will get osburn to call for it—I gave only 4/6 for mine which was Twild—I think Susan Says she bought it at Hagwoods—this is a good coulour and price. if it Storms do not expose yourselfyours as ever
				
					A A
				
				
					return my Letter
				please to Send the handkerchief which went with the Childrens cloaths
			